DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-23 are pending.

Claim Objections
Claims 1, 2, 5-8, 10-13 and 16-20 are objected to because of the following informalities:
Claim 1 recites “column(301)” in line 4. It is respectfully suggested to amend the limitation to “column (301)”.
Claim 1 recites “the bottom of the column” in line 7.  It is respectfully suggested to amend the limitation to “the bottom of the extractive distillation column” for consistent recitation of claim limitation.
Claim 1 recites “column(302)” in line 9. It is respectfully suggested to amend the limitation to “column (302)”.
Claim 1 recites “after vacuum distillation” in line 9. It is respectfully suggested to amend the limitation to “after a vacuum distillation”.
Claim 1 recites “the purified solvent containing water” in line 16 which lacks an antecedent basis. It is respectfully suggested to amend the limitation to “a purified solvent containing water”. 
Claim 2 recites “the content of styrene” in lines 3-4 which lacks an antecedent basis. It is respectfully suggested to amend the limitation to “a content of styrene” or define “a content of styrene” earlier in the claim. 

Claim 6 recites “the mass ratio” in line 1 which lacks an antecedent basis. It is respectfully suggested to amend the limitation to “a mass ratio” or define “a mass ratio” earlier in the claim. 
Claim 6 recites “the separated rich solvent” in line 2 which lacks an antecedent basis. It is respectfully suggested to amend the limitation to “the part of the rich solvent” for consistent recitation of claim limitation. 
Claim 7 recites “the mass ratio” in line 1 which lacks an antecedent basis. It is respectfully suggested to amend the limitation to “a mass ratio” or define “a mass ratio” earlier in the claim. 
Claim 7 recites “the rich solvent” in line 2 which lacks an antecedent basis. It is respectfully suggested to amend the limitation to “the part of the rich solvent” for consistent recitation of claim limitation. 
Claim 8 recites “the mass ratio” in line 1 which lacks an antecedent basis. It is respectfully suggested to amend the limitation to “a mass ratio” or define “a mass ratio” earlier in the claim. 
Claim 8 recites “the rich solvent” in line 2 and line 3 which lacks an antecedent basis. It is respectfully suggested to amend the limitation to “the part of the rich solvent” for consistent recitation of claim limitation. 
Claim 10 recites “after stripping” in line 4. It is respectfully suggested to amend the limitation to “after steam stripping” for consistent recitation of claim limitation. 
solvent regeneration column 
Claim 11 recites “the mass ratio” in line 1 which lacks an antecedent basis. It is respectfully suggested to amend the limitation to “a mass ratio” or define “a mass ratio” earlier in the claim. 
Claim 12 recites “outside the column” in line. It is respectfully suggested to amend the limitation to “outside the solvent regeneration column” for consistent recitation of claim limitation. 
Claim 13 recites “column(301)” in line 4. It is respectfully suggested to amend the limitation to “column (301)”.
Claim 13 recites “the bottom of the column” in line 7.  It is respectfully suggested to amend the limitation to “the bottom of the extractive distillation column” for consistent recitation of claim limitation.
Claim 13 recites “column(302)” in line 9. It is respectfully suggested to amend the limitation to “column (302)”.
Claim 13 recites “for vacuum distillation” in line 9. It is respectfully suggested to amend the limitation to “for a vacuum distillation”.
Claim 13 recites “the purified solvent containing water” in lines 14-15 which lacks an antecedent basis. It is respectfully suggested to amend the limitation to “a purified solvent containing water”. 

Claim 16 recites “the separated rich solvent” in line 2 which lacks an antecedent basis. It is respectfully suggested to amend the limitation to “the part of the rich solvent” for consistent recitation of claim limitation. 
Claim 17 recites “the mass ratio” in line 1 which lacks an antecedent basis. It is respectfully suggested to amend the limitation to “a mass ratio” or define “a mass ratio” earlier in the claim. 
Claim 17 recites “the rich solvent” in line 2 which lacks an antecedent basis. It is respectfully suggested to amend the limitation to “the part of the rich solvent” for consistent recitation of claim limitation. 
Claim 18 recites “the mass ratio” in line 1 which lacks an antecedent basis. It is respectfully suggested to amend the limitation to “a mass ratio” or define “a mass ratio” earlier in the claim. 
Claim 18 recites “the rich solvent” in line 2 and line 3 which lacks an antecedent basis. It is respectfully suggested to amend the limitation to “the part of the rich solvent” for consistent recitation of claim limitation. 
Claim 19 recites “the regeneration column” in line 4.  It is respectfully suggested to amend the limitation to “the solvent regeneration column” for consistent recitation of claim limitation. 
Claim 19 recites “the lower part” in line 4 which lacks an antecedent basis. It is respectfully suggested to amend the limitation to “a lower part”. 

Claim 19 recites “the temperature”, “the pressure” and “the mass ratio” in lines 5-6 which lacks an antecedent basis. It is respectfully suggested to amend the limitation to “a temperature”, “a pressure” and “a mass ratio”.
Claim 20 recites “the mass ratio” in line 1 which lacks an antecedent basis. It is respectfully suggested to amend the limitation to “a mass ratio” or define “a mass ratio” earlier in the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “an upper part” in line 5.  This is considered indefinite for the following reason: The basis for determining “upper” part is unspecified.  It is unclear to one skilled in the art how to determine the exact location or range of upper part along the extractive distillation 
Claim 1 recites “rich in styrene” in line 5.  This is considered indefinite for the following reason: The basis for determining “rich” in styrene is unspecified.  It is unclear to one skilled in the art how to determine the amount of styrene to be “rich in styrene”. The instant specification does not teach how to determine the amount of styrene to be “rich in styrene”. Therefore, for purposes of examination, the limitation “rich in styrene” recited in claim 1 will be considered to be expressed in “a solvent stream containing a certain amount of styrene therein” until applicants further specify the limitation. 
Claim 1 recites “a rich solvent” in step (1), and “the rich solvent described in the step (1)” in step (2), and “a part of the rich solvent described in the step (1)” in step (3), respectively.  The claimed process directs a portion of the rich solvent is transported to a solvent recovery column (302) in the step (2), and other portion of the rich solvent is transported to a solvent purification zone (303) in the step (3). Therefore, for clarification purposes and, at the same time, for particularly pointing out and distinctly claiming the subject matter, the examiner respectfully suggest to amend the limitations “the rich solvent described in the step (1)” in step (2), and “a part of the rich solvent described in the step (1)” in step (3), for example, as: “a first portion of the rich solvent described in the step (1)” in step (2), and “a second portion of the rich solvent described in the step (1)” in step (3), respectively. 

Claim 13 recites “a lower part” and “an upper part” in lines 13-15.  This is considered indefinite for the following reason: The basis for determining “lower” and “upper” part is unspecified.  It is unclear to one skilled in the art how to determine the exact location or range of lower or upper part along the solvent purification zone from the bottom to the top. The instant specification does not teach how to determine the location or range of upper part along the solvent purification zone. Therefore, for purposes of examination, the limitation “a lower part” and “an upper part” recited in claim 13 will be considered to be expressed in “a location below the middle up to the bottom of the solvent purification zone” or “a location above the middle up to the top of the solvent purification zone” until applicants further specify the limitation. 
Claim 13 recites “rich in styrene” in lines 6-7.  This is considered indefinite for the following reason: The basis for determining “rich” in styrene is unspecified.  It is unclear to one skilled in the art how to determine the amount of styrene to be “rich in styrene”. The instant specification does not teach how to determine the amount of styrene to be “rich in styrene”. Therefore, for purposes of examination, the limitation “rich in styrene” recited in claim 13 will 
Claim 13 recites “a rich solvent” in step (1), and “the rich solvent described in the step (1)” in step (2), and “a part of the rich solvent described in the step (1)” in step (3), respectively.  The claimed process directs a portion of the rich solvent is transported to a solvent recovery column (302) in the step (2), and other portion of the rich solvent is transported to a solvent purification zone (303) in the step (3). Therefore, for clarification purposes and, at the same time, for particularly pointing out and distinctly claiming the subject matter, the examiner respectfully suggest to amend the limitations “the rich solvent described in the step (1)” in step (2), and “a part of the rich solvent described in the step (1)” in step (3), for example, as: “a first portion of the rich solvent described in the step (1)” in step (2), and “a second portion of the rich solvent described in the step (1)” in step (3), respectively. 
Claim 13 recites “the crude styrene” in line 11. It is respectfully suggested to amend the limitation “the dried and decolorized styrene” since the styrene entered to the styrene refining system is dried and decolorized prior to entering into the styrene refining column. 
Claims 2-12 and 14-23 are also rejected under 35 U.S. §112 by virtue of its dependence on claim 1 or claim 13.

Allowable Subject Matters and/or Allowed claims
Claims 1-23 in the instant application are allowed if previously presented objections to claims 1, 2, 5-8, 10-13 and 16-20, and 35 U.S.C. 112(b) rejections to claims 1-23 are resolved.
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in 
(1) a styrene-containing feedstock is introduced into an extractive distillation column (301) from the middle, and a solvent for an extractive distillation is introduced into the extractive distillation column from an upper part; after an extractive distillation, a raffinate oil is discharged from the top of the extractive distillation column, and a rich solvent rich in styrene is discharged from the bottom of the column; 
(2) the rich solvent described in the step (1) is introduced into a solvent recovery column (302) from the middle; after a vacuum distillation, a crude styrene is discharged from the top of the solvent recovery column, and a lean solvent is discharged from the bottom of the solvent recovery column and recycled to the upper part of the extractive distillation column; and 
(3) a part of the rich solvent described in the step (1) is separated and sent to a solvent purification zone (303) into which water is introduced; after a liquid-liquid extraction, a mixture of a styrene polymer and styrene is discharged from the top of the solvent purification zone, and a purified solvent containing water is discharged from the bottom of the solvent purification zone, is considered novel.
A closest prior art to Ding et al. (US 2011/0015460 A1) disclose a process for recovering styrene and maintaining performance of an extractive solvent in a system for recovery of styrene from a styrene-rich feedstock, said process comprising the steps of: (a) introducing the styrene-rich feedstock to an extractive distillation column; (b) removing a styrene-rich stream from the extractive distillation column; wherein the styrene-rich stream comprises styrene and the extractive solvent; (c) introducing the styrene-rich stream to a solvent recovery column; (d) removing a styrene-lean stream from the solvent recovery column; wherein an amount of styrene  Ding et al. do not disclose the feature of a part of the rich solvent resulted from the extractive distillation column is separated and sent to a solvent purification zone into which water is introduced; after a liquid-liquid extraction, a mixture of a styrene polymer and styrene is discharged from the top of the solvent purification zone, and a purified solvent containing water is discharged from the bottom of the solvent purification zone. 
A pertinent prior art to CN104744206A (see the attached English translation document) disclose a method for extractive distillation recovery of styrene from pyrolysis gasoline C8 fraction comprising the steps of: (i) the pyrolysis gasoline C8 fraction is sent into an extraction distillation tower, raffinate oil rich in C8 aromatic hydrocarbon is discharged from the tower top, a styrene-rich solvent discharged from the tower bottom enters a solvent recovery tower; (ii) crude styrene is discharged from the solvent recovery tower top, part of a lean solvent discharged from the solvent recovery tower bottom returns back to the extraction distillation tower; (iii) the other part of the lean solvent discharged from the tower bottom is mixed with the C8 aromatic hydrocarbon and water to enter a solvent purification tower for removal of polymers in the solvent; (iv) the purified lean solvent and water are discharged from the solvent purification tower bottom; (v) the C8 aromatic hydrocarbon containing styrene polymer enters a polymer separation tower for distillation, the C8 aromatic hydrocarbon is discharged from the tower top; (vi) heavy components discharged from the tower bottom are mixed with C9 + hydrocarbons and enter a wiped film evaporator for evaporation, light components are discharged from the top, tar is discharged from the bottom; and (vii) the crude styrene is dehydrated and decolorized, then 
A pertinent prior art to CN101875592A (see the attached English translation document) disclose a regeneration method of an extracting solvent for extracting, rectifying and separating styrene, comprising the following steps of: (i) mixing water and a part of a lean solvent obtained by carrying out solvent recovery on extracted, rectified and separated styrene, and then introducing a mixture into the upper part of a solvent purification tower; (ii) enabling a solvent purifying agent to enter into the solvent purification tower from the lower part; (iii) discharging the purified lean solvent containing water from a bottom pipeline of the solvent purification tower and then introducing the purified lean solvent containing water into the lower part of a recovery tower for the extracted, rectified and separate styrene solvent; (iv) discharging a solvent purifying agent rich in a styrene polymer from the top of the solvent purifying tower, and introducing the solvent purifying agent rich in the styrene polymer into the middle of a solvent purifying agent recovery tower (107); (v) discharging the solvent purifying agent subjected to styrene polymer removal from the top of the tower; and (vi) discharging the styrene polymer from the bottom of the solvent purifying agent recovery tower (107). 
A pertinent prior art to CN103657121A (see the attached English translation document) disclose a regeneration method of a solvent used by separating styrene through extractive distillation, wherein the regeneration method comprises the steps that: (i) a hydrocarbon mixture containing styrene is introduced into the middle of an extractive distillation tower, an extractive distillation solvent is introduced into the upper part of the extractive distillation tower for extractive distillation, a rich solvent rich in the styrene is discharged from the bottom of the extractive distillation tower; (ii) the rich solvent enters a solvent recovery tower, one part of lean 
A pertinent prior art to van Eijl (US 4,596,655) discloses a process for separating an ethylenically unsaturated hydrocarbon from a hydrocarbon mixture characterized by: (a) distilling a hydrocarbon mixture containing the unsaturated hydrocarbon with an N-(aminoalkyl)
piperazine; and (b) separating said amine/hydrocarbon mixture into at least two fractions, one of which contains the amine and the unsaturated hydrocarbon.
The cited prior arts, alone or in combination, do not teach or suggest a method for purification of a solvent for separation of styrene by an extractive distillation, comprising following steps: 
(1) a styrene-containing feedstock is introduced into an extractive distillation column (301) from the middle, and a solvent for an extractive distillation is introduced into the extractive distillation column from an upper part; after an extractive distillation, a raffinate oil is discharged from the top of the extractive distillation column, and a rich solvent rich in styrene is discharged from the bottom of the column; 
(2) the rich solvent described in the step (1) is introduced into a solvent recovery column (302) from the middle; after a vacuum distillation, a crude styrene is discharged from the top of the solvent recovery column, and a lean solvent is discharged from the bottom of the solvent recovery column and recycled to the upper part of the extractive distillation column; and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772